      Case 2:21-cv-00255-KJD-EJY Document 7 Filed 03/11/21 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
                                                     Case No. 2:21-cv-00255-KJD-EJY
     JOAN SHRUM,
 4
                                                     [PROPOSED] ORDER GRANTING
 5                         Plaintiff,                MOTION FOR EXTENSION OF TIME
                                                     TO RESPOND TO COMPLAINT
 6                    v.
 7
     MIDLAND CREDIT MANAGEMENT, INC.,
 8

 9                         Defendant.
10

11          This matter came before the Court upon Defendant Midland Credit Management,

12   Inc.’s (“Midland”) Motion for Extension of Time to Respond to Complaint (ECF No. 5),

13   and the Court having reviewed the Motion,

14          IT IS HEREBY ORDERED that Defendant's Motion for Extension of Time to Respond to

15   Complaint (id.) is GRANTED.

16          IT IS FURTHER ORDERED that Midland's deadline to file a responsive pleading is

17   extended for twenty-one (21) days, and that such responsive pleading shall be due on or before

18   April 9, 2021.

19          This 11th day of March, 2021.

20

21                                                   ____________________________
                                                     ELAYNA J. YOUCHAH
22
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
